419 F.2d 1329
J. Minos SIMON, Plaintiff-Appellant,v.Warren J. LANDRY et al., Defendants-Appellees.
No. 27630.
United States Court of Appeals Fifth Circuit.
December 17, 1969.

J. Minos Simon, Lafayette, La., for plaintiff-appellant.
Bertrand DeBlanc, Dist. Atty., Lafayette, La., Jack P. F. Gremillion, Atty. Gen., Baton Rouge, La., Nolan J. Edwards, Asst. Dist. Atty., Crowley, La., for defendants-appellees.
Before GEWIN, COLEMAN and DYER, Circuit Judges.
PER CURIAM:


1
This case involves reapportionment of the Lafayette Parish Police Jury as required by a decree of the United States District Court for the Western District of Louisiana.1 That court directed the police jury to submit to the court a satisfactory plan for reapportionment in accordance with the "One-Man, One-Vote" principle announced in Avery v. Midland County, Texas, 390 U.S. 474, 88 S. Ct. 1114, 20 L. Ed. 2d 45 (1968). A primary plan and an alternative plan were presented. The court rejected the primary plan and approved the alternative plan.


2
The appellant contends that the court erred in approving the alternative plan because it is based on voter registration figures rather than population figures. Jurisdiction of the case was retained by the district court for the purpose of considering amendments to the plan, should the 1970 census reveal any substantial population deviations.


3
We are not convinced that the trial court committed error. The judgment is affirmed.



Notes:


1
 This case has a substantial historySee Simon v. Lafayette Parish Policy Jury, D.C., 226 F. Supp. 301 (1964); Simon v. Landry, 5 Cir., 359 F.2d 67 (1966); Simon v. Landry, D.C., 286 F. Supp. 60 (1968).